Title: Notes on Cabinet Meeting, 7 July 1807
From: Jefferson, Thomas
To: 


                        
                            
                                7 July 1807
                            
                        
                        7. prest. the Secretaries of State & Navy, & Atty Genl. agreed to desire Govr. of Virga to
                            order such portion of militia into actual service as may be necessary for defence of Norfolk, & of the gun boats at
                            Hampton and in Matthews county. 
                    